DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a national stage entry of PCT/IL2019/050473 filed on 04/29/2019 and further claims priority to provisional U.S. Application No. 62/664,561 filed on 04/30/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 was filed after the national stage entry date of this application on 10/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Cite Nos. 25, 27 and 49 have not been considered. 
MPEP 609.04(a)(I) provides “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue.” Additionally, MPEP 609.04(II) provides “In addition to the list of information, each information disclosure statement must also include a legible copy of:…(B) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office”. Applicant may review MPEP 707.05(e)(III) for examples on the proper citation of nonpatent publications. 
Cite No. 25 is directed to “Introduction to Fourier Optics” by Goodman. Applicant’s citation is to the entire book and indicates pages 1-44 are the portion that caused the book to be listed. However, applicant has only submitted chapter 4 pages 63-96. As noted above, “Each publication must be identified by…relevant pages of the publication” and applicant must include a legible copy of “Each publication or that portion which caused it to be listed”. MPEP 609.04. Accordingly, applicant has either not provided a proper citation for the book or has not provided a legible copy of the portion which caused it to be listed. 
Cite No. 27 is directed to “A Coherent Ising Machine for 2000-Node Optimization Problems” by Inagaki et al. Applicant cites pages 603-606 as the relevant pages of the publication. Applicant has submitted a legible copy of the Supplementary Materials pages 1-15. As noted above, “Each publication must be identified by…relevant pages of the publication” and applicant must include a legible copy of “Each publication or that portion which caused it to be listed”. MPEP 609.04. Accordingly, applicant has not provided a proper citation for the article or applicant has not provided a legible copy of the portion which caused it to be listed. 
Cite No. 49 is directed to “Lasers” (listed as “Lasers university science books.”) by Siegman. First, the Office notes that the citation is improper, because “Lasers university science books” is not the title of the book. Rather, the book is “Lasers” and the publisher is University Science Books. Additionally, applicant cites pages 1-89 as the relevant pages which caused the book to be listed. The legible copy provided by applicant begins on page 243 and ends on page 330. As noted above, “Each publication must be identified by…relevant pages of the publication” and applicant must include a legible copy of “Each publication or that portion which caused it to be listed”. MPEP 609.04. Accordingly, applicant has not provided a proper citation for the article or applicant has not provided a legible copy of the portion which caused it to be listed. 
Applicant is advised that Cite Nos. 4, 12, 13, 17, 26, 44, and 50-56 do not have citations in compliance with MPEP 609.04. Specifically, these citations list only a year of publication. As noted above, citations must have a month and a year where the particular month of publication might be an issue. The month of publication may be at issue with the above references when determining the relevancy of 35 U.S.C. 102(a)(1), 35 U.S.C. 102(b)(1)(A), and 35 U.S.C. 102(b)(1)(B)

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “Furrier magnitudes” at least at [005], [0012], and [0070].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recites “a spatial intensity binary mask”. Claims 1, 2, 9, and 18 recite “the mask”. “The mask” lacks antecedent basis. For the purpose of this Office Action, the Office will interpret “the mask” as “the spatial intensity binary mask”. 
Claims 3 and 10 recite “Furrier magnitudes”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “Furrier” in claims 3 and 10 are used by the claim to mean “Fourier,” while the accepted meaning is “a person who prepares or deals in furs.” The term is indefinite because the specification does not clearly redefine the term.
Claims 4 and 11 recite “optionally via a computer” and claim 17 recites “optimally at least one lens”. Claim 18 recites “optionally its conjugating lasing mode”. Claims 4, 11, and 18 are indefinite, because what is covered by the scope of the claim is unclear. Specifically, it is unclear what other potential alternatives are included in the scope of the claim. Since the list of potential alternatives can vary the scope of the claim is unclear. MPEP 2173.05(h)(II). For the purpose of this Office Action, the Office will interpret claims 4 and 11 as “the SLM comprises an array of pixels, each pixel's reflectance is controlled independently” and claim 18 will be interpreted as “until only beams with one lasing mode or one lasing mode and its conjugating lasing mode are left”. Likewise claim 17 is indefinite because “optimally” is exemplary and it is unclear if the lens is included in the scope of the claim. For the purpose of this Office Action, the Office will interpret the claim “as a camera, configured to photocopy and/or display the reconstructed image provided by the second PBS2”.
Claims 6 and 13 are indefinite, because they use the abbreviation “NMR” without definition. Accordingly, the scope of the claim is unclear, because it is not clear what “NMR” represents. For the purpose of this Office Action, the Office will interpret “NMR” as “nuclear magnetic resonance” Additionally, the claims are an improper Markush grouping. Specifically, the list is not limited to members of an art-recognized class. For example, “X-ray” does not constitute a specific field of study, but rather is a wavelength range used in multiple fields of studies. Additionally, “short pulse characterization” does not constitute a specific field of study, but rather is a method used in multiple fields of study.
Claim 18 is additionally indefinite, because “the one (or two) mode” and “the most probable mode/s” lack antecedent basis. For the purpose of this Office Action, the Office will interpret “the one (or two) mode” as “thereby the one lasing mode or the one lasing mod and its conjugating lasing mode is most probable as an origin mode or origin modes” and “the most probable mode/s” as “based on the origin mode or the origin modes”.
Claim 19 is additionally indefinite, because “the most probable lasing mode” lacks antecedent basis. For the purpose of this Office Action, the Office will interpret the claim as “the origin mode or the origin modes”.
Claims 2-6 and 10-19 are indefinite for the reasons outlined above and based on their dependence from claims 1 or 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tradonsky et al. (“Teaching an Old Laser New Tricks: Solving the Inverse Scattering Problem Rapidly”)1, hereafter Tradonsky 1, Tradonsky et al. (“All Optical Rapid Solver of the Inverse Scattering Problem”)2, hereafter Tradonsky 23, Tradonsky et al. (“Digital Degenerate Cavity Laser”)4, hereafter Tradonsky 35.
Regarding claim 1, Tradonsky 1-3 disclose a laser system (Fig. 1(a); Fig. 1(a); Fig. 1(a)) configured to reconstruct an image of an object from an input (Figs. 1(b)-(e); Figs. 1(b)-(e); Fig. 1(c) and 1(d)) comprising: the object's scattered intensity distribution (SID) (Para. 1, Fig. 1(d); Para. 1, Fig. 1(d); Fig. 1(c) and 1(d), Para. 2) and the object's compact support (Fig. 1(a) element Aperture, Para. 1; Fig. 1(a) element Aperture, Para. 1; Fig. 1(a) aperture and Figs. 1(c) and 1(d)); the system comprising:- a first lens (Fig. 1(a) element Lens f1; Fig. 1(a) element Lens f1; Fig. 1(a) element Lens f1) and a second lens (Fig. 1(a) element Lens f2; Fig. 1(a) element Lens f2; Fig. 1(a) element Lens f2), in a four-focal telescope configuration (Para. 2; Para. 2; Fig. 1(a) elements f1’, f1, f2, and f2); - a gain with a mirror at one end, at first end of the telescope, configured to amplify and reflect a received beam (Fig. 1(a) element Gain & Output coupler; Fig. 1(a) element Gain & Output coupler; Fig. 1(a) element Gain & Output coupler); - a reflective spatial light modulator (SLM), at second end of the telescope, configured to selectively reflect intensity distributions of a received beam, according to their spatial location, wherein the selective reflection is configured to maintain the intensity distributions of the object's SID (Fig. 1(a) element SLM, Para. 2; Fig. 1(a) element SLM, Para. 2; Fig. 1(a) element SLM and Figs. 1(c) and 1(d)); - a spatial intensity binary mask, located between the telescope's lenses, comprising an aperture in the form of the object's compact support (Fig. 1(a) element Aperture, Para. 2; Fig. 1(a) element Aperture, Para. 2; Fig. 1(a) element Aperture and Figs. 1(c) and 1(d)); the mask is configured to transfer only beams passing through the aperture (Para. 2; Para. 2; Para. 2); wherein the reconstructed object's image is provided at least at the mask's aperture (Fig. 1(e), Para. 2; Fig. 1(e), Para. 2; Fig. 1(c) and 1(d), Para. 2).
Regarding claim 2, Tradonsky 1-3 further disclose at least one of the following holds true:- the gain is positioned at one first focal length (fl) in front of the first lens; - the SLM is positioned at one second focal length (f2) behind the second lens; - the mask is positioned at one first focal length (fl) behind of the first lens, and one second focal length (f2) in front of the second lens; - the gain's mirror is a partial mirror, configured to output a fraction of the gain's reflected image; - further comprising a camera, configured to photocopy and display the reconstructed image (Fig. 1(a) shows at least conditions 1, 2, 3, and 4; Fig. 1(a) shows at least conditions 1, 2, 3, and 4; Fig. 1(a) shows at least conditions 1, 2, 3, and 4).
Regarding claim 3, Tradonsky 1-3 further disclose the object's SID comprises Fourier magnitudes of the object's scattered light (Para. 2 implied by the “Gerchberg-Saxton iterative algorithm” which requires the Fourier transform between two planes; Para. 2 implied by the “Gerchberg-Saxton iterative algorithm” which requires the Fourier transform between two planes; Para. 1 implied by 4f telescope).
Regarding claim 4, Tradonsky 1-3 further disclose the SLM comprises an array of pixels, each pixel's reflectance is controlled independently, optionally via a computer (Para. 2; Para. 2; Para. 2).
Regarding claim 6, Tradonsky 1-3 further disclose the object's SID and the object's reconstructed image comprise data from a field selected from: astronomy, X-ray, crystallography, imaging though turbid media, short pulse characterization, speech processing, encryption and decryption, ptychographic imaging, lens-less photography and microscopy, NMR, and synthetic aperture radar (Para. 1; Para. 1; Para. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tradonsky 1-3.
Regarding claim 5, Tradonsky 1-3 do not explicitly disclose reflectance of each pixel is according to:TSLM(k))/ where: STSLM(k) is a linear transformation that represents the amplitude transmittances at the SLM; -k is the position at the SLM plane; -Isat is the saturation intensity; -go is the linear gain at very low intensities, set by a pumping strength; - E(k) is an electric field on the SLM;-mD(k)= is the scattered intensity distribution on the SLM. However, Tradonsky 1-3 disclose optimizing the reflectivity of each pixel in order to rapidly solve the inverse scattering problem (Para. 2; Para. 2; Para. 2). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Tradonsky 1-3 with reflectance of each pixel is according to:TSLM(k))/ where: STSLM(k) is a linear transformation that represents the amplitude transmittances at the SLM; -k is the position at the SLM plane; -Isat is the saturation intensity; -go is the linear gain at very low intensities, set by a pumping strength; - E(k) is an electric field on the SLM;-mD(k)= is the scattered intensity distribution on the SLM, since Tradonsky 1-3 disclose optimizing the reflectivity of each pixel and it has been held that routine optimization of a result effective variable (reflectivity of each pixel) is obvious. See MPEP 2144.05II. 

Allowable Subject Matter
Claims 9-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest art of record is “Rapid Phase Retrieval by Lasing” that has some common authors but a different inventive entity than this application. However, the arXiv print appears to have been submitted on 05/28/2018. Since claims 9-19 appear to be entitled to an effective U.S. filing date of 04/30/2018, “Rapid Phase Retrieval by Lasing” is not prior art. 
The closest prior art of record are Tradonsky 1-3. However, Tradonsky 1-3 do not disclose a ring cavity.
The closest patent literature are US 5251222 and US 5245626. US 5251222 and US 5245626 disclose optical processors (Fig. 1; Fig. 6) with a gain medium (18; 118), a reflector (14; 114), two lenses in a 4f telescope configuration (26, 32; 124, 130), a mask (29; 129), an SLM (16; 116) in order to form a pattern based on the perturbations caused by the mask and SLM (Abstract). US 5251222 and US 5245626 do not disclose a ring cavity configuration, the mask comprising an aperture in the form of the object's compact support, or an object’s scattered intensity distribution. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited. US 3657510 Fig. 1 has a mask in an optical cavity to form an image. WO9217924 A1 corresponds with US 5251222 and US 52452626 described above. Chriki et al. (“Lasing with Propagation Invariant Shaped Beams”) discloses a similar linear cavity to claim 1, but does not disclose the device is configured to reconstruct an image of an object from an input comprising the object’s scattered intensity distribution. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828 
11/19/2022                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cite No. 53 in the IDS filed 12/21/2020.
        2 Cite No. 51 in the IDS filed 12/21/2020.
        3 Citations to Tradonsky 2 are underlined.
        4 Cite No. 54 in the IDS filed 12/21/2020.
        5 Citations to Tradonsky 3 are bolded.